Citation Nr: 1613159	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-13 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to herbicide exposure.
 
3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as due to herbicide exposure.
 
4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified at an October 2012 hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The record raises the issue of entitlement to service connection for diabetes mellitus.  This issue is inextricably intertwined with the Veteran's claims for service connection for peripheral neuropathy and part of those claims for service connection.  See, Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has added this issue as being on appeal.  

The case was previously before the Board in May 2014, when it was remanded for examination of the Veteran and medical opinions.  Additional development is required.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for PTSD.  The Veteran filed his claim for service connection in June 2008 and the initial Compensation and Pension examination for PTSD was provided in March 2011.  Review of the VA medical records related to treatment for PTSD during the period of time from the 2008 claim to the 2011 rating examination revealed Global Assessment of Functioning (GAF) scale scores as low as 45 which is much lower than the GAF of 60 assigned by the March 2011 VA examiner.

The May 2014 VA Board remand ordered a new Compensation and Pension examination for PTSD, which was conducted in June 2014.  The remand requested that the examiner provided Global Assessment of Functioning (GAF) scale score in the examination report.  This was not provided as current mental health evaluations no longer use this assessment of functioning.  Compare, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) with Diagnostic and Statistical Manual of Mental Disorders (5th ed.) (DSM-5).  See also, 38 C.F.R. § 4.125 (2014) as amended at 79 Fed. Reg. 45099, Aug. 4, 2014.  The remand also requested that the examiner to reconcile the current GAF score from the 2011 examination with the GAF scores recorded in the medical records prior to that time.  This was not done, but is necessary to gain an accurate assessment of the Veteran's occupational and social impairment during this period of time.  A remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran seeks entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  He claims that he developed peripheral neuropathy as a result of in-service exposure to herbicides, to include Agent Orange.  The Veteran's service personnel records reflect that he had service in Vietnam for the purposes of the controlling regulations, and is presumed to have been exposed to herbicides during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307. 

The diseases presumptively associated with said exposure include acute and subacute peripheral neuropathy, and type 2 diabetes mellitus.  38 C.F.R. § 3.309(e).  The Veteran's VA treatment records indicated a diagnosis of peripheral neuropathy among his active medical problems along with diagnoses of carpal tunnel syndrome.  Correspondence dated in May 2011 from the Veteran's private podiatrist states a medical opinion that the Veteran's condition was "more than likely" the result of exposure to Agent Orange; however, this letter does not indicate the specific condition or provide rationale.  Other records from this podiatrist indicate diagnoses of plantar fasciitis and tarsal tunnel syndrome, not peripheral neuropathy.  

Even if the Veteran does not meet the criteria to establish service connection on a presumptive basis, the Veteran can still establish service connection on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Circ. 1994).  Because the Veteran was never provided with a VA examination with respect to his claims for entitlement to service connection for peripheral neuropathy the May 2014 remand ordered such and examination, which was conducted in June 2014.  A September 2014 addendum indicated that the Veteran had diabetic neuropathy a which was a result of his service-connected condition.  If the Veteran were to have type 2 diabetes mellitus, service connection would be warranted for that disability and any related condition such as diabetic neuropathy.  See, 38 C.F.R. § 3.309(e).  Based on this opinion the Veteran's representative asserted a claim for service connection for diabetes mellitus as being part of the pre-existing claims for service connection for peripheral neuropathy.  

Based on the record, it is difficult to establish if the Veteran has an actual diagnosis of diabetes mellitus.  VA records dated in 2008 indicate a diagnosis of "prediabetes," but subsequent records generally do not show diabetes mellitus to be present.  A single VA treatment record dated February 2013 indicates assessment that the Veteran had stable diabetes.  However, the diagnosis does not show up in subsequent VA treatment records.  In light of the Veteran's presumed in-service exposure to Agent Orange and the 2014 VA medical opinion linking the Veteran's claimed neuropathy to diabetes mellitus another VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for service connection for type 2 diabetes mellitus.  Obtain the Veteran's current VA medical treatment records for the period from January 2014 to the present.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained the claim may be readjudicated.

2.  Schedule the Veteran for the appropriate VA examination regarding his claim for entitlement to service connection for diabetes mellitus.  The report of examination should include a detailed account of all manifestations of the disorder found to be present to include whether the Veteran has diabetic neuropathy of the upper and lower extremities.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination. 

Following a review of the claims file, to include service and post-service medical records (to include the previous diagnoses of peripheral neuropathy as well as the May 2011 opinion of the private podiatrist), and the examination results, the examiner is requested to indicate if the Veteran has a current diagnosis of type 2 diabetes mellitus, and if so whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's peripheral neuropathy of the upper and lower extremities is related this diagnosis to include whether it is a symptom of the Veteran's diabetes, or whether it was caused or aggravated by the Veteran's diabetes. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale for all opinions must be provided.

3.  Return the case to the examiner who conducted the June 2014 VA psychiatric examination or to another examiner of the appropriate specialty if the original examiner is unavailable.  The examiner should review the VA psychiatric treatment records dated prior to the April 2011 VA Compensation and Pension examination and including the Global Assessment of Functioning (GAF) scores contained therein and reconcile the current GAF score with past scores recorded in the claims file and indicate whether those scores are indicative the Veteran's level of occupational and social impairment from his service-connected PTSD during the period of time prior to April 2011.  A complete rationale for all opinions must be provided.  If the examiner determines that additional examination is necessary, then the appropriate psychiatric examination should be ordered.  
 
4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 
 
5.  Finally, readjudicate the issues on appeal, including entitlement to service connection for diabetes mellitus.  If any benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

